Title: From Thomas Jefferson to William Evans, 31 March 1801
From: Jefferson, Thomas
To: Evans, William



Dear Sir
Washington Mar. 31. 1801.

Being in the moment of departure for Monticello where it is necessary for me to be two or three weeks previous to my final settlement here, I cannot go without thanking you for the trouble you were so good as to take as to James & Francis. I supposed I saw in the difficulties raised by James an unwillingness to come here, arising wholly from some attachment he had formed at Baltimore; for I cannot suspect an indisposition towards me. I concluded at once therefore not to urge him against inclination, and wrote to Philadelphia, where I have been successful in getting a cook equal to my wishes. I am glad Francis remains there, as I cannot bear a servant who drinks, & on the whole am supplied to mind. I would wish James to understand that it was in acquiesance to what I supposed his own wish that I did not repeat my application, after having so long rested on the expectation of having him. Accept assurances of my best wishes & sincere esteem.

Th: Jefferson

